EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ambassadors Group, Inc. Spokane, Washington We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-083572 and 333-159768) of Ambassadors Group, Inc. of our reports dated March 11, 2013, relating to the consolidated financial statements, and the effectiveness of Ambassadors Group, Inc.’s internal control over financial reporting, which appear in this Form 10-K. BDO USA, LLP Spokane, Washington March 11, 2013
